
	

113 S210 IS: Stolen Valor Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 210
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Heller (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  fraudulent representations about having received military declarations or
		  medals.
	
	
		1.Short titleThis Act may be cited as the
			 Stolen Valor Act of
			 2013.
		2.Fraudulent
			 representations about receipt of military decorations or medals
			(a)In
			 generalSection 704 of title
			 18, United States Code, is amended—
				(1)in subsection (a),
			 by striking wears,; and
				(2)so that subsection
			 (b) reads as follows:
					
						(b)Fraudulent
				representations about receipt of military decorations or
				medalsWhoever, with intent to obtain money, property, or other
				tangible benefit, fraudulently holds oneself out to be a recipient of a
				decoration or medal described in subsection (c)(2) or (d) shall be fined under
				this title, imprisoned not more than one year, or
				both.
						.
				(b)Addition of
			 certain other medalsSection 704(d) of title 18, United States
			 Code, is amended—
				(1)by striking
			 If a decoration and inserting the following:
					
						(1)In
				generalIf a
				decoration
						;
				(2)by inserting
			 a combat badge, after 1129 of title 10,;
			 and
				(3)by adding at the
			 end the following:
					
						(2)Combat badge
				definedIn this subsection,
				the term combat badge means a Combat Infantryman’s Badge, Combat
				Action Badge, Combat Medical Badge, Combat Action Ribbon, or Combat Action
				Medal.
						.
				(c)Conforming
			 amendmentSection 704 of title 18, United States Code, is amended
			 in each of subsections (c)(1) and (d) by striking or (b).
			
